Exhibit 10.2

 

UNITED STATES OF AMERICA

DEPARTMENT OF THE TREASURY

COMPTROLLER OF THE CURRENCY

 

In the Matter of:

1st Century Bank, N.A.

Los Angeles, California

)

)

)

 

AA-WE-13-58

 

STIPULATION AND CONSENT TO THE

ISSUANCE OF A CONSENT ORDER

 

The Comptroller of the Currency of the United States of America (“Comptroller”)
intends to initiate cease and desist proceedings against 1st Century Bank, N.A.,
Los Angeles, California (“Bank”), pursuant to 12 U.S.C. §§ 1818(b) and
1818(s)(3) through the issuance of a Notice of Charges for an Order to Cease and
Desist for violations of the Bank Secrecy Act, 12 C.F.R. Part 21, Subpart C.

The Bank, in the interest of compliance and cooperation, consents to the
issuance of a Consent Order, dated September 11, 2013 (the “Order”).

In consideration of the above premises, the Comptroller, through his authorized
representative, and the Bank, through its duly elected and acting Board of
Directors, hereby stipulate and agree to the following:

 

Article I

 

Jurisdiction

 

(1)     The Bank is a national banking association chartered and examined by the
Comptroller pursuant to the National Bank Act of 1864, as amended, 12 U.S.C. § 1
et seq.

(2)     The Comptroller is “the appropriate Federal banking agency” regarding
the Bank pursuant to 12 U.S.C. §§ 1813(q) and 1818(b).

(3)     The Bank is an “insured depository institution” within the meaning of
12 U.S.C. § 1818(b)(1).

(4)     This Order shall not be construed to be a cease and desist order or
consent order within the meaning of 12 C.F.R. § 5.51(c)(6)(ii), unless the OCC
informs the Bank otherwise.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Article II

 

Agreement

 

(1)     The Bank, without admitting or denying any wrongdoing, hereby consents
and agrees to the issuance of the Order by the Comptroller.

(2)     The Bank further agrees that said Order shall be deemed an “order issued
with the consent of the depository institution” as defined in 12 U.S.C.
§ 1818(h)(2), and consents and agrees that said Order shall become effective
upon its issuance and shall be fully enforceable by the Comptroller under the
provisions of 12 U.S.C. § 1818(i). Notwithstanding the absence of mutuality of
obligation, or of consideration, or of a contract, the Comptroller may enforce
any of the commitments or obligations herein undertaken by the Bank under his
supervisory powers, including 12 U.S.C. § 1818(i), and not as a matter of
contract law. The Bank expressly acknowledges that neither the Bank nor the
Comptroller has any intention to enter into a contract.

(3)     The Bank also expressly acknowledges that no officer or employee of the
Comptroller has statutory or other authority to bind the United States, the U.S.
Treasury Department, the Comptroller, or any other federal bank regulatory
agency or entity, or any officer or employee of any of those entities to a
contract affecting the Comptroller’s exercise of his supervisory
responsibilities.

 

Article III

 

Waivers

 

(1)     The Bank, by signing this Stipulation and Consent, hereby waives:

 

(a)

the issuance of a Notice of Charges pursuant to 12 U.S.C. § 1818(b);

 

(b)

any and all procedural rights available in connection with the issuance of this
Order;

 

(c)

all rights to a hearing and a final agency decision with regard to the issuance
of this Order pursuant to 12 U.S.C. § 1818(i), 12 C.F.R. Part 19;

 

(d)

all rights to seek any type of administrative or judicial review with regard to
the issuance of this Order; and

 

(e)

any and all rights to challenge or contest the validity of the Order.

 

 
2

--------------------------------------------------------------------------------

 

 

 

Article IV

 

Other Action

 

(1)     The Bank agrees that the provisions of this Stipulation and Consent
shall not inhibit, estop, bar, or otherwise prevent the Comptroller from taking
any other action affecting the Bank if, at any time, it deems it appropriate to
do so to fulfill the responsibilities placed upon him by the several laws of the
United States of America.

IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller, has
hereunto set his hand on behalf of the Comptroller.

 

                              

/s/ Richard S. Dixon, Jr.   September 11, 2013

Richard S. Dixon, Jr.

Assistant Deputy Comptroller

 

Date

 

 

 
3

--------------------------------------------------------------------------------

 

 

 

IN TESTIMONY WHEREOF, the undersigned, as the duly elected and acting Board of
Directors of the Bank, has hereunto set their hands on behalf of the Bank.

                                 

/s/ Dave Brooks   September 11, 2013

Dave Brooks

/s/ Joseph J. Digange

 

Date

September 11, 2013

Joseph J. Digange

/s/ Jason P. DiNapoli

 

Date

September 11, 2013

Jason P. DiNapoli

/s/ Eric M. George

 

Date

September 11, 2013

Eric M. George

/s/ Alan D. Levy

 

Date

September 11, 2013

Alan D. Levy

/s/ Robert Moore

 

Date

September 11, 2013

Robert Moore

/s/ Barry D. Pressman

 

Date

September 11, 2013

Barry D. Pressman

/s/ Alan I. Rothenberg

 

Date

September 11, 2013

Alan I. Rothenberg

/s/ Nadine Watt

 

Date

September 11, 2013

Nadine Watt

/s/ Lewis N. Wolff

 

Date

September 11, 2013

Lewis N. Wolff

/s/ Stanley R. Zax

 

Date

September 11, 2013

Stanley R. Zax

/s/ Dr. William Brien

 

Date

September 11, 2013

Dr. William Brien   Date

                                        

4